 

EXHIBIT 10.27

 

LOGO [g23929g90x98.jpg]

 

2003 Restricted Stock Award

 

TO        :     Norman P. Findley, III

 

DATE   :     February 2003

 

Coca-Cola Enterprises (the “Company”) has made an award of restricted stock in
2003 to reward the efforts, and encourage the continued services, of certain of
the Company’s key employees. We are pleased to advise you that you have been
awarded 15,000 shares of restricted stock, subject to the terms and conditions
explained below.

 

1.   Restricted Stock Award.    A share of restricted stock represents an actual
share of common stock of the Company. The ownership of your restricted stock
will be recorded in your name in the Company’s share-owner records once you mail
or fax the signed copy of the enclosed Stock Power to the Company, as provided
in Paragraph 9, below.

 

2.   Ownership Rights.    As of the date this award is recorded, you will have
the rights of ownership with respect to the shares, except such shares cannot be
sold, pledged or transferred until the restrictions are removed. These shares
are, however, subject to forfeiture, as described in this award document.

 

As long as you own the shares, you are entitled to vote shares of restricted
stock and to receive any dividends paid on the shares. (You may contact
Shareowner Relations at (770) 989-3796 if you wish to have these dividends
applied to purchase additional shares of the Company’s stock through the
Company’s Dividend Reinvestment Plan.)

 

3.   Vesting.    The restrictions on your ownership of these shares will be
removed, and your share certificate will be delivered to you, when this award
vests. The shares in this award vest as of the date both the performance
condition and the continued service condition are satisfied.

 

  a.   Performance Condition.    The market value of the Company’s stock
averages $22.8745 over 20 consecutive trading days, which average market value
represents a 10% increase from $20.7950, the market value of the Company’s stock
on February 17, 2003.

 

  b.   Continued Service Condition.    On February 17, 2006, three years from
the date the award was authorized, if you are continuously employed by the
Company or an Affiliated Company until that date.

 

  c.   Accelerated Vesting.    One-hundred percent (100%) of this award will
vest in the event of your termination of employment on account of your death or
disability.

 

4.   Effect of Termination of Employment.    If your employment with the Company
or an Affiliated Company terminates prior to February 17, 2006, on account of
any reason other than your death or disability, one-hundred percent (100%) of
this award will be forfeited as of the date of your termination. Notwithstanding
the foregoing, you will be treated as being in continuous employment with the
Company if your termination is on account of your retirement and if, prior to
your retirement, you enter into an agreement

 

 



--------------------------------------------------------------------------------

 

     with the Company that requires you provide consulting services through
February 17, 2006, and you remain in compliance with such agreement through that
date.

 

5.   Effect of a Change in Control of the Company.    In the event of a Change
in Control of the Company during your employment and prior to February 17, 2006,
one-hundred percent (100%) of this award will vest immediately.

 

6.   Definitions.    For purposes of this award:

 

  a.   “Market Value” shall be the average of the high and low trading prices on
the applicable trading day or on the next proceeding trading day, if such date
is not a trading day, as reported on the New York Stock Exchange Composite
Transactions listing.

 

  b.   “Disability” shall be determined according to the definition of
“disability,” in effect at the time of the determination, in the Coca-Cola
Enterprises Inc. Employees’ Pension Plan.

 

  c.   “Affiliated Company” includes The Coca-Cola Company and any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if (1) such company is a party to an agreement that provides for
continuation of certain employee benefits upon immediate employment with such
company and (2) the Company agrees to this subsequent employment.

 

  d.   “Retirement” means an optionee’s voluntary termination of employment on
or after the earliest date on which such optionee would be eligible for an
immediately payable benefit under the Coca-Cola Enterprises Inc. Employees’
Pension Plan.

 

e.   “Change in Control” shall be deemed to have occurred under any of the
circumstances described below in subparagraphs (i) through (iv):

 

  (i)  If   any “person”, except for:

 

the Company or any subsidiary of the Company;

 

a trustee or other entity holding securities under any employee benefit plan of
the Company or any subsidiary of the Company; and

 

The Coca-Cola Company, but only to the extent of its “current ownership”

 

is or becomes the “beneficial owner” directly or indirectly, of securities of
the Company representing more than 20% of the combined total voting power of the
Company’s then-outstanding securities.

 

As used in this definition of “change in control”

 

“person” is used as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (as amended);

 

“beneficial owner” is used as defined in Rule 13d-3 of the Securities Exchange
Act of 1934 (as amended), and

 

“current ownership” of The Coca-Cola Company means that entity’s direct and
indirect beneficial ownership of no more than an aggregate of 168,956,718 shares
of the Company’s common stock (including shares of the Company’s common stock
issuable upon the exercise, exchange or conversion of securities exercisable or
exchangeable for, or convertible into, shares of the Company’s common stock),
the aggregate number being subject to adjustment for subsequent stock splits or
dividends payable in stock that are applicable to all shares of the Company’s
common stock.

 



--------------------------------------------------------------------------------

 

(ii) If during any period of two consecutive years,

 

the individuals constituting the Board of Directors of the Company at the
beginning of the two-year period; and

 

any new Director — except for a director designated by a person who has entered
into an agreement with the Company to effect a “change in control” described in
(a), (c) or (d) —whose election by the Board or nomination for election by the
Company’s shareowners was approved by a vote of at least two-thirds of the
Directors then still in office who were either directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved

 

cease for any reason to constitute at least a majority of the Board.

 

(iii) If the shareholders of the Company approve a merger, consolidation or
share exchange with any other “person”, other than:

 

a merger, consolidation or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such event continuing
to represent (either by remaining outstanding or being converted into voting
securities of either

 

(A)  the surviving entity or

 

(B)  another entity that owns, directly or indirectly, the entire voting
interest in the surviving entity (the “parent”))

 

more than 50% of the voting power of the voting securities of the Company or the
surviving entity (or its “parent”) outstanding immediately after such event; or

 

a merger or consolidation effected to implement a recapitalization of the
Company in which no “person” acquires more than 30% of the combined voting power
of the Company’s then-outstanding securities;

 

then, a “change in control” shall have occurred immediately prior to such
merger, consolidation or share exchange.

 

(iv) The shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

 

7.   Acceptance of this Award.    Your execution and return of the enclosed
Stock Power indicates your acceptance of this award and the terms and conditions
described in this award document.

 

8.   Tax Obligations.    The information provided in the Exhibit summarizes the
tax consequences associated with the transfer of restricted stock. As you will
wish to consider these tax rules in conjunction with your own financial
situation, the Company recommends that you consult your financial advisor about
these tax rules.

 

By accepting this award, you are agreeing to be responsible for any required
minimum tax withholding obligations that may occur when your shares vest. In the
event you have not satisfied these tax obligations before the Company must
forward them to the appropriate tax authorities, the Company may take any of the
following actions: withhold from your award the number of shares necessary to
satisfy the tax obligations, retain custody of your shares until you have
reimbursed the Company for the amounts paid on your behalf, or take deductions
from any kind or payment otherwise due you until the tax obligations satisfied.



 

 



--------------------------------------------------------------------------------

 

9.   Plan Administration. The Company is the administrator of the Plan, whose
function is to ensure the Plan is managed according to its respective terms and
conditions. A request for a copy of the Plan and any questions pertaining to the
Plan should be directed to:

 

COCA-COLA ENTERPRISES INC.

STOCK PLAN ADMINISTRATOR

P.O. BOX 723040

USA, ATLANTA, GA 31139-0040

(Phone) 770-989-3000

(Fax) 770-989-3597

 

EXHIBIT

 

Federal Income Tax Consequences, ERISA, Restrictions on Resales of Stock and
Incorporation of Certain Documents by Reference

 

ENCLOSURE

 

Stock Power

 